Citation Nr: 1003778	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, 
including a gum condition and loss of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty form 
January 1973 to December 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2007 rating decision by the Cleveland, Ohio Regional Office 
(RO).  A Travel Board hearing was held before the undersigned 
in October 2009.  A transcript of the hearing is associated 
with the claims file.  


FINDING OF FACT

It is not shown that the Veteran has a dental disability for 
which compensation is payable; he does not meet the legal 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment; there is no indication 
of a current dental disability that is a residual of a combat 
wound or other trauma in service.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation 
purposes and/or for VA outpatient dental treatment purposes, 
is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that 
may be awarded compensable disability ratings are set forth 
under 38 C.F.R. § 4.150.  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  Notably, he has not submitted any competent 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150.  

Dental records from service show that in January 1973 he was 
assessed with slight calculus, and tooth #17 was extracted.  
Tooth #32 was extracted in June 1975, and tooth #16 was 
extracted in September 1976.  VA outpatient records show that 
in November 2004, the Veteran was noted as having inflamed, 
spongy gingiva and multiple areas of decay.  Tooth #19 was 
severely broken down and was extracted.  In February 2005, 
tooth #30 was extracted due to periodontal disease.  An 
August 2005 treatment record noted chronic perio disease.  
Although the evidence of record shows that the Veteran has 
missing teeth, there is no evidence of irreplaceable missing 
teeth.  As noted above, replaceable missing teeth may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment. See 
38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is 
no basis under the law for the award of service-connected VA 
disability compensation for the Veteran's current dental 
condition.  He is not eligible for VA compensation as his 
current dental condition does not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. 
§ 4.150 (outlined above).
The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that a claim for service connection for 
dental compensation is also a claim for service connection 
for outpatient dental treatment purposes.  Mays v. Brown, 5 
Vet. App. 302 (1993).  

The Board finds that there is no basis for the grant of 
service connection for a dental condition for VA outpatient 
dental treatment purposes only.  Governing regulations 
provide classes of eligibility for VA outpatient dental 
treatment, defining the circumstances under which treatment 
may be authorized.  38 C.F.R. § 17.161.  The Veteran does not 
meet the requirements for eligibility for outpatient 
treatment based on any of the classes.  Significantly, one-
time dental treatment (Class II) is available for veterans, 
but 38 C.F.R. § 3.181 limits the outpatient dental treatment 
to treatable or replaceable missing teeth in some instances.  
See 38 C.F.R. § 17.161(b).  

In the Veteran's case, he was separated from service in 
December 1976; therefore, he is eligible for treatment only 
with a timely filed application.  Such application must have 
been submitted within one year of his separation.  The 
evidence includes a dental rating form for outpatient 
treatment purposes only dated in July 1977.  It notes "claim 
timely filed for treatment."  However, it also shows 
"[t]rauma claimed but not shown in service dental records."  
Since his timely application for outpatient dental treatment 
was denied, he does not meet the requirements for a VA dental 
care on a Class II basis.  

Finally, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma are eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. 
§ 17.161(c).  The significance of a finding that a dental 
condition is due to trauma in service is that a veteran will 
be eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  For the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service. VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); 
see also Nielson v. Shinseki, No. 05-2311, 2009 WL 1406521 
(U.S. Vet. App. May 21, 2009).
The regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  Accordingly, "service trauma" does not 
include the Veteran's tooth extractions in service.  The STRs 
show that the Veteran boxed in service and that he was bitten 
on the chin by a rat.  He has reported that his dental 
problems are related to his boxing and the rat bite.  
However, the Veteran's STRs are silent for any dental 
treatment required for a combat wound or as a result of a rat 
bite or due to other dental trauma in service.  Accordingly, 
service connection for a dental disability on the basis that 
such is due to dental trauma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental condition for compensation 
purposes and/or for VA outpatient dental treatment purposes 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


